Citation Nr: 1631324	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-31 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to the Veteran's service-connected disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1991 to April 1993, May 2001 to October 2001, November 2002 to October 2003, and October 2005 to April 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems. 

The Veteran testified at a November 2011 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In February 2013 and August 2015, the Board remanded the matter for additional development.  While the Board sincerely regrets the delay, additional development is required to satisfy VA's duty to assist the Veteran.  

The Board notes that additional evidence has been submitted since the September 2015 supplemental statement of the case.  In an October 2015 letter, the Veteran's representative waived AOJ review of this evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a sleep disorder, to include as secondary to his service-connected disorders.  He has been diagnosed with obstructive sleep apnea.  See January 2010 VA Examination.  He is service-connected for adjustment disorder and multiple sclerosis, among other disabilities.
VA treatment records reflect that the Veteran first reported three to four hours of poor and interrupted sleep in May 2007, a month after discharge from active duty.  Since that time, he has received treatment for sleep apnea and a CPAP machine.  See, e.g., December 2009 VA Treatment Records.  A January 2010 VA examiner noted that the Veteran had longstanding sleep apnea symptoms, noting the date of onset was at least two years prior.  While the record contains medical opinions that the Veteran's sleep apnea is not caused or aggravated by his service-connected adjustment disorder (see August 2015 Disability Benefits Questionnaire), or caused by his service-connected multiple sclerosis (see January 2010 VA Examination), the record does not contain an opinion as to whether it is at least as likely as not that sleep apnea is directly related to service.  Because the record reflects that he reported symptoms of poor and interrupted sleep within a month of discharge, a remand is needed to obtain such an opinion.

Further, the January 2010 VA examiner opined that multiple sclerosis is not a cause sleep apnea, and noted that the sleep apnea predated multiple sclerosis.  However, he further stated that, for the same reasons, "there are no aggravation issues either."  While the opinion is adequate regarding the question of whether multiple sclerosis caused sleep apnea, the Board finds the opinion inadequate to determine whether multiple sclerosis has aggravated the sleep apnea, now that the Veteran has been diagnosed and service-connected for multiple sclerosis.  A remand is needed to obtain an opinion as to whether the sleep apnea is aggravated beyond its normal progression by the symptoms of multiple sclerosis.  

Finally, the Veteran underwent a sleep study at Grand Island VA Hospital in 2009.  See January 2010 VA Examination.  A VA treatment record from an August 2009 respiratory consult may contain readings from the sleep study, and does contain a note stating "all data faxed to ova for interpretation."  The interpretation of the data from "ova" does not appear to be in the claims file.  On remand, the AOJ should obtain any outstanding treatment records regarding the sleep study and the "ova" interpretation, and any other relevant, outstanding treatment records. 



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including any records related to the Grand Island VA Hospital from 2009.

2.  After any additional documents are obtained and associated with the electronic claims file, obtain a VA medical opinion from an appropriate examiner concerning the Veteran's sleep apnea.  Following a complete review of the claims file, the reviewing professional is requested to provide the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed sleep apnea is directly related to service.  The examiner should specifically address the Veteran's report of three to four hours of poor and interrupted sleep in May 2007, the month following his discharge from service.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed sleep apnea is aggravated beyond its normal progression by his service-connected multiple sclerosis?

A comprehensive rationale must be furnished for all opinions expressed.  If an examination is needed to provide a complete opinion, one should be scheduled.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




